Citation Nr: 0609573	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-17 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1967 to 
October 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which determined that new and material evidence 
had not been received to reopen the veteran's previously 
denied claim for service connection for PTSD.  

For the reasons discussed below, the Board is reopening the 
veteran's claim and then remanding it to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  VA will notify him if 
further action is required on his part.


FINDINGS OF FACT

1.	The Board initially considered the veteran's claim for 
service connection for PTSD on the merits in May 1996 and 
denied the claim.

2.	Since then, some of the evidence that has been added to 
the record relates to an unestablished fact necessary to 
substantiate this claim.


CONCLUSIONS OF LAW

1.	The May 1996 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100 (2005).

2.	Some of the additional evidence received since that 
decision, however, is new and material -- thus, the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that it would aid in substantiating the claim.  
The VCAA also requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform them of which portion of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Since new and material evidence has been presented, the Board 
is reopening the claim and directing further development 
prior to readjudicating it on the merits, so there is no need 
presently to determine whether there has been compliance with 
the VCAA.  This would be premature because further measures 
are necessary for VA to comply with this law, and this will 
occur on remand.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Furthermore, the Board need not discuss just yet the 
ramifications of the recent decision of the U. S. Court of 
Appeals for Veterans Claims (Court) in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (Vet. App. March 6, 2003).  In this 
recent precedent case, the Court addressed the applicability 
of the VCAA to situations, as here, where the veteran has 
filed a petition to reopen a previously denied claim for 
service connection and the petition to reopen is granted, and 
the underlying claim for service connection on the merits is 
being remanded for additional development. According to the 
Dingess/Hartman holding, VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  And as 
previously defined by the courts, those five elements are:  
(1) veteran's status; (2) existence of a disability; 
(3) connection between military service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for 
"service connection" (or even, as here, a petition to 
reopen a previously denied and unappealed claim for service 
connection), VA must review the information and evidence 
presented with the claim and provide the veteran notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  The Dingess/Hartman holding 
went on to indicate this includes notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this particular case at hand, while none of the VCAA 
notice letters that have been sent to the veteran addressed 
either the degree of disability or effective date of the 
disability, regarding the claim for service connection for 
PTSD on the merits, as the Board is remanding this claim for 
further development this, in turn, will provide the 
opportunity for issuance of a corrective VCAA letter that 
addresses all pertinent elements of the claim in accordance 
with the Dingess/Hartman holding.

Petition to Reopen

Service connection may be established for current disability 
that is the result of a disease or injury incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).
In May 1996, the Board considered the veteran's original 
claim for service connection for PTSD on the merits and 
proceeded to deny the claim due to the absence of a verified 
stressor in service to support this diagnosis.  It was 
initially observed that several medical providers had 
diagnosed PTSD (even if not yet linked to an actual 
corroborated stressor).  That notwithstanding, with respect 
to stressor verification, the veteran had alleged one or more 
stressors in service that directly or indirectly involved 
participation in combat, but the evidence then of record, 
including from his personnel file, did not establish his 
involvement in combat.  Hence, his alleged stressors, which 
consisted of several incidents associated with his service in 
Vietnam, needed to be independently verified through 
objective sources such as his service records, rather than 
based entirely on his unsubstantiated lay testimony.  See 
e.g., Cohen, 10 Vet. App. at 128, 146-47).  And the evidence 
obtained to assist with this stressor verification did not 
tend to corroborate any of these events.  So his claim was 
denied for lack of a verified stressor to support his claim.

The veteran was properly notified of that decision, and he 
did not file an appeal to the Court in response.  So that 
decision became final and binding on him based on the 
evidence then of record.  See U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.1100.  This, in turn, means there 
must be new and material evidence since that decision to 
reopen his claim and warrant further consideration of it on 
a de novo basis.  38 U.S.C.A. § 5108 (West 2002), 38 
C.F.R. § 3.156 (2005); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the Board's May 1996 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to 
reach the underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).



The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply prospectively to applications to 
reopen that were received on or after August 29, 2001.  Here, 
the veteran's petition to reopen his claim was received in 
November 2001, after that cutoff date.  So the amended 
version of §3.156(a), providing a new definition of new and 
material evidence, applies to his current appeal.
   
According to the amended version of 38 C.F.R. § 3.156(a) 
(2005), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

The reason for the Board's May 1996 denial of the original 
claim for service connection, as indicated above, was the 
absence of credible supporting evidence which effectively 
corroborated the occurrence of any of the veteran's alleged 
stressors during his military service.  There have been 
several items of evidence added to the claims file since 
then, consisting of the reports of an April 2002 
VA psychiatric examination, and a social and industrial 
survey conducted that same month; a July 2002 private 
psychiatrist's report; a September 2001 outpatient treatment 
record from the Coatesville VA Medical Center (VAMC); and 
statements from the veteran himself, including his May 2003 
response to a PTSD stressor questionnaire which the RO had 
provided him.

After reviewing this additional evidence, the Board finds 
that at least some of it is material to the disposition of 
the veteran's claim -- specifically, the report of his April 
2002 psychiatric examination and his response to the RO's 
stressor development questionnaire.  He has alleged through 
the PTSD questionnaire (and also on examination), as another 
incident he believed contributed to the development of PTSD, 
that after his Vietnam service he was transferred to 
Gulfport, Mississippi, in September 1969 to assist in rescue 
operations following a major hurricane, and in this capacity 
he came across many individuals who were injured or had died 
as a result of the storm.  This newly received evidence, 
when considered in conjunction with the relevant unit history 
reports (which were already part of the claims file at the 
time of the 1996 denial), provides key information as to 
purported stressor in service that was not previously claimed 
and, therefore, warrants consideration in this appeal.  A 
historical report for the 128th Mobile Construction Battalion 
reflects that, in August 1969, various divisions relocated to 
Mississippi to assist with hurricane disaster recovery 
operations.  While this does not verify the nature and extent 
of involvement on the part of the veteran, the information 
obtained overall thus far clearly presents at minimum a 
reasonable possibility of substantiating his claim and, as 
such, necessitates further development for the purpose of 
verifying his duties and responsibilities (this will be 
requested on remand).

Moreover, although generally a lay statement and/or testimony 
may not present a basis for reopening a previously denied 
claim (see Moray v. Brown, 5 Vet. App. 211, 214 (1993)), the 
veteran's allegations provide essential information on events 
from service that may assist in corroborating at least one of 
his claimed stressors.  The April 2002 VA examiner's finding 
that the veteran's reported involvement in disaster recovery 
operations may have been one of the factors contributing to 
his current mental health condition also offers some reason 
to suggest that this event (provided it is verified) could be 
associated with the mental disability claimed.



For these reasons, the additional records in question meet 
the preliminary requirement of new and material evidence to 
reopen the previously denied claim for service connection for 
PTSD.  And this, in turn, warrants reconsideration of this 
claim on the full merits (de novo).  See, e.g., Hickson v. 
West, 11 Vet. App. 374, 378 (1998).  The readjudication of 
this claim on the merits, however, will be temporarily 
postponed pending the completion of the additional 
development directed in the remand below.


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted, subject to the further development of the 
evidence concerning this claim in the remand that follows.


REMAND

As mentioned, the VCAA became effective on November 9, 2000, 
and this law prescribed several essential requirements 
regarding VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  

Furthermore, as also alluded to, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim, including:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  



The veteran thus far has received several VCAA letters 
informing him of the procedures for the evidentiary 
development of his claim -- however, none of these letters 
provided him notice of the degree of disability and effective 
date elements of the claim on appeal, consistent with the 
recent holding in Dingess/Hartman.  So he should be provided 
an additional notice letter that includes a discussion of 
these specific elements.  

Also, there are already of record several reports from 
psychiatrists and other clinicians that have evaluated the 
veteran since the early-1990s and indicated as part of their 
overall clinical assessment that he has PTSD.  This is one of 
the requirements for granting service connection, a medical 
diagnosis of this condition in accordance with the DSM-IV 
criteria.  Thus, the remaining issues for consideration are 
whether there also is credible supporting evidence that the 
claimed stressors in service actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and these stressors.  38 C.F.R. § 3.304(f) 
(2005). 

Regarding the essential question of stressor verification, as 
indicated, the veteran has recently provided evidence of 
another alleged stressor (not of record at the time of the 
Board's May 1996 denial).  He has alleged that following his 
period of service in Vietnam, in September 1969, he was 
transferred to Gulfport, Mississippi, to assist with rescue 
operations in response to a major hurricane and observed many 
individuals who were injured or had died as the result of the 
storm.  The unit history reports from the 128th Mobile 
Construction Battalion, previously obtained, show his unit 
had some role in hurricane recovery operations beginning in 
August 1969, but these records do not help to verify his 
involvement.  So through the appropriate measures, the RO 
must attempt to independently corroborate this claimed 
incident.

The additional development needed includes contacting the 
proper agency that maintains the veteran's service personnel 
records, to ensure that no further information is available 
other than that already of record.  In particular, his 
specific duty assignment (including the occupational 
specialty and location) for the last three months of service 
-- from August to October 1969 -- should be verified through 
reference to his personnel file.  Also, his DD Form 214 shows 
the receipt of the Vietnam Service Medal with Fleet Marine 
Force Combat Operations Insignia.  Since a generalized 
records search is being requested, this may help to provide 
additional information on his receipt of this decoration, 
which in turn could assist in corroborating one of his other 
alleged stressors (which were previously considered in 1996), 
if necessary.  Thus, the RO should again contact the National 
Personnel Records Center (NPRC), or other appropriate sources 
for the information sought, to obtain his complete personnel 
records.  See 38 C.F.R. § 3.159(c)(3) (2005).

Following that, the RO should then contact the U. S. Army and 
Joint Services Records Research Center (JSRRC) to request 
that it research those available records for the unit in 
which the veteran served, to obtain any further relevant 
information on his claimed experience of involvement in 
hurricane rescue and recovery operations in late-1969.  This 
request should be made to JSRRC along with supporting details 
the veteran has provided with respect to this alleged 
stressor.  See VA Adjudication Procedure Manual, M21-1 MR, 
Part IV, Subpart ii, Chapter 1, section D(15) (December 13, 
2005) (previously cited at M21-1, Part III, 4.23).

Provided that the recently claimed stressor of participation 
in disaster recovery operations, or for that matter, any 
other alleged stressor in service, is eventually confirmed, 
the veteran should then be scheduled for another VA 
psychiatric examination to determine whether he has PTSD as a 
result of the verified stressor(s).  This examination should 
first address whether he meets the medical criteria for a 
diagnosis of PTSD (under DSM-IV), and then, if he does, 
whether this condition is causally linked to the confirmed 
stressful incident(s) from service.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion where necessary to make a decision on the 
claim).   



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim on appeal for service 
connection for PTSD, send the veteran 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This letter must 
provide him notice of any information, 
and any medical or lay evidence, not 
previously provided to VA that is 
necessary to substantiate this claim.  
Also apprise him of the evidence he is 
responsible for obtaining and 
submitting, and the evidence VA will 
obtain on his behalf, and request that 
he submit any additional evidence in 
his possession that pertains to this 
claim.

Additionally, this letter, consistent 
with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), must include an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.	Obtain a copy of the veteran's 
complete service personnel file from 
the NPRC (or any other appropriate 
source).  Specifically, attempt to 
acquire information in regard to his 
duty assignment (including the 
occupational specialty and location) 
for the time period from August to 
October 1969, as well as his receipt of 
the Vietnam Service Medal with Fleet 
Marine Force Combat Operations 
Insignia.  Then associate all records 
obtained with his claims file.  

3.	Prepare a letter asking the JSRRC to 
attempt to verify the occurrence of the 
veteran's claimed stressor in service 
involving participation in hurricane 
rescue and recovery operations 
beginning in September 1969.  
Send JSRRC a detailed description of 
the alleged stressor, and copies of the 
personnel records obtained showing the 
veteran's service dates, duties, and 
units of assignment, etc.  Follow up on 
any action suggested by JSRRC.  

4.	If the above claimed stressor of 
involvement in hurricane recovery 
operations or any other alleged 
stressor in service is objectively 
confirmed, schedule the veteran for a 
VA psychiatric examination to obtain a 
medical opinion indicating whether it 
is at least as likely as not 
(i.e., 50 percent or greater 
probability) that he has PTSD due to 
the verified stressor(s).  In making 
this determination, only those 
stressors that have been confirmed 
based upon the evidence of record are 
to be considered.  If PTSD is 
diagnosed, the examiner must indicate 
what specific stressor in service 
provided the basis for this diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the DSM-IV criteria for this 
diagnosis, particularly in light of the 
several existing diagnoses of this 
condition already on file.

To facilitate making these 
determinations, send the claims folder 
to the examiner for a review of the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examination report must 
confirm that the veteran's claims file 
was reviewed.

5.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

6.	Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained.  If 
the claim is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


